STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


                                                                                   FILED
State of West Virginia,                                                        November 4, 2020
Plaintiff Below, Respondent                                                      EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
vs.) No. 19-0932 (Marion County 17-F-73)

Timothy Arthur Lambert,
Defendant Below, Petitioner




                               MEMORANDUM DECISION



       Petitioner Timothy Arthur Lambert, self-represented litigant, appeals the October 1, 2019,
order of the Circuit Court of Marion County denying his motion for correction of sentence.
Respondent State of West Virginia, by counsel Karen Villanueva-Matkovich, filed a response in
support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On April 28, 2017, petitioner was charged by information in the Circuit Court of Marion
County of first-degree robbery pursuant to West Virginia Code § 61-2-12(a); conspiracy to commit
a felony pursuant to West Virginia Code § 61-1-31; and delivery of a controlled substance
(cocaine) pursuant to West Virginia Code § 60A-4-401(a)(i). On that same date, petitioner and the
State entered into a plea agreement. Relevant here, petitioner agreed to plead guilty to the charges
set forth in the information in exchange for the State’s agreement that, upon the circuit court’s
acceptance of petitioner’s pleas,

       the State will move the [c]ourt to dismiss Bound-Over Case No. 16-B-294 and to
       incorporate Magistrate Case Nos. 16-F-400 and 16-F-401 and Bound-Over Case

                                                  1
       [Nos.] 16-B-327 and 16-B-328 into this agreement and to dismiss any other charges
       contained in said numbers.

The State further agreed to “recommend that any sentences be served concurrently and . . . not
recommend more than a definite term of thirty years [for] the offense of [r]obbery in the [f]irst
[d]egree.” Finally, the plea agreement provided that it was made pursuant to Rule 11(e)(1)(B) of
the West Virginia Rules of Criminal Procedure and, therefore, that “if the [c]ourt does not accept
the [sentencing] recommendation request of the State, [petitioner] nevertheless has no right to
withdraw his plea[s].” 1

        At an April 28, 2017, hearing, petitioner entered his guilty pleas pursuant to the plea
agreement. The circuit court accepted the pleas and dismissed the charges designated for dismissal
by the plea agreement. Following a September 25, 2017, hearing, the circuit court sentenced
petitioner to a definite term of thirty years of incarceration for first-degree robbery, 2 an
indeterminate term of one to five years of incarceration for conspiracy to commit a felony, 3 and
an indeterminate term of one to fifteen years of incarceration for delivery of a controlled substance
(cocaine). 4 The circuit court ordered that petitioner serve the sentences concurrently and receive
credit for time previously served “in the amount of two hundred ninety-eight (298) days[.]”
Finally, the circuit court directed that a certified copy of its October 31, 2017, sentencing order be
sent to the West Virginia Division of Corrections (now the West Virginia Division of Corrections
and Rehabilitation (“DCR”) pursuant to West Virginia Code § 15A-3-2(a)).

         On December 28, 2017, petitioner filed a motion for reduction of sentence, and the circuit
court entered a resentencing order on June 21, 2019. In the resentencing order, the circuit court
noted that “the State does not oppose a reduction in sentence” and reduced petitioner’s sentence
for first-degree robbery from thirty years of incarceration to twenty years of incarceration. The

       1
        In Syllabus Point 1 of State ex rel. Forbes v. Kaufman, 185 W. Va. 72, 404 S.E.2d 763
(1991), we held:

               Where the state agrees to make a sentencing recommendation and enters
       into a plea agreement with the defendant pursuant to Rule 11(e)(1)(B) of the West
       Virginia Rules of Criminal Procedure, the trial court is not bound to impose the
       sentence recommended by the state if it accepts the plea agreement.
       2
         West Virginia Code § 61-2-12(a) provides that a person guilty of first-degree robbery
“shall be imprisoned in a state correctional facility not less than ten years.”
       3
        West Virginia Code § 61-10-31 provides that a person guilty of conspiracy to commit a
felony “shall be punished by imprisonment in the penitentiary for not less than one nor more than
five years[.]”
       4
         West Virginia Code § 60A-4-401(a)(i) provides that a person guilty of delivery of a
controlled substance (cocaine) “may be imprisoned in a state correctional facility for not less than
one year nor more than 15 years.”
                                              2
circuit court left all other provisions of the October 31, 2017, sentencing order undisturbed and
directed that a certified copy of the June 21, 2019, resentencing order be sent to the DCR.

        On July 24, 2019, the DCR issued petitioner an inmate time sheet reflecting that, in light
of the June 21, 2019, resentencing order, his minimum discharge date was December 1, 2026, and
noted that “the minimum discharge date is the earliest date [petitioner] can expect to be released
from [DCR] custody if [petitioner is] not released on parole[.]” (Emphasis added). The time sheet
advised that “questions regarding the minimum discharge date should be addressed to
[petitioner’s] institution’s records clerk” and, if there were sentencing errors, petitioner should
“contact [his] attorney or the circuit clerk to request an amended order.” The time sheet did not set
forth a parole eligibility date (“PED”), but stated that “any questions regarding [petitioner’s] PED
needs [sic] to be sent in writing to the [West Virginia] Parole Board.”

        On September 26, 2019, petitioner filed a motion for correction of sentence in the circuit
court, alleging that the DCR miscalculated his PED based upon information provided in the June
21, 2019, resentencing order. By order entered on October 1, 2019, the circuit court denied the
motion, finding that petitioner “is not entitled to the relief sought.”

        On October 11, 2019, petitioner filed an appeal from the circuit court’s October 1, 2019,
order. By scheduling order entered on October 15, 2019, this Court advised that, because petitioner
was appealing the denial of a motion for correction of sentence, his arguments on appeal “must
relate only to the circuit court’s decision not to correct . . . petitioner’s sentence.”

       Our standard of review of an order denying a correction of a sentence under Rule 35 has
been stated as follows:

              “In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.”
       Syllabus point 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl. Pt. 1, State v. Tex B.S., 236 W. Va. 261, 778 S.E.2d 710 (2015). Rule 35 provides, in pertinent
part:

       (a) Correction of Sentence. The court may correct an illegal sentence at any time
       and may correct a sentence imposed in an illegal manner within the time period
       provided herein for the reduction of sentence.

       (b) Reduction of Sentence. A motion to reduce a sentence may be made, or the
       court may reduce a sentence without motion within 120 days after the sentence is
       imposed . . . .

                                                 3
        On appeal, petitioner’s argument that the circuit court erred in denying his Rule 35(a)
motion is confusing. The State interprets petitioner’s motion in two ways. First, the State presumes
petitioner means to argue that his sentences were imposed in an illegal manner, which would
subject the motion to the 120-day time limit set forth in Rule 35(b). We note that, as the circuit
court entered the resentencing order on June 21, 2019, petitioner’s Rule 35(a) motion was timely
filed on September 26, 2019. See Syl. Pt. 2, State ex rel. State v. Sims, 239 W. Va. 764, 806 S.E.2d
420 (2017) (holding that, with regard to Rule 35(b), the 120-day time limit is jurisdictional).

        Second, the State presumes that, although petitioner filed a Rule 35(a) motion, he fails to
argue that his sentences were illegal or imposed in an illegal manner. We agree and find that
petitioner does not argue that the June 21, 2019, resentencing order set forth illegal sentences or
any other provision inconsistent with the plea agreement. 5 Petitioner argues only that the DCR
miscalculated his PED based upon information provided in the June 21, 2019, resentencing order.

          We find that, contrary to this Court’s admonition set forth in our October 15, 2019,
scheduling order, petitioner’s argument fails to address “the circuit court’s decision not to correct
. . . petitioner’s sentence.” As we noted in Layne v. Siefert, No. 101278, 2012 WL 2874240 (W.
Va. Jan. 13, 2012) (memorandum decision), “Rule 35 contemplates correction or reduction of a
criminal sentence[.]” Id. at *1; see State v. Stephens, No. 15-0291, 2016 WL 765746, at *2 (W.
Va. February 26, 2016) (memorandum decision) (finding that a challenge to the legality of the
underlying plea does not come “within the meaning of [Rule 35(a)]”); Syl. Pt. 2, State v. Marcum,
238 W. Va. 26, 792 S.E.2d 37 (2016) (holding that defendants may not challenge their convictions
or the validity of their sentencing pursuant to Rule 35(b)). Here, the circuit court granted petitioner
a reduction of his sentence in the June 21, 2019, resentencing order, and petitioner does not argue
that the resentencing order needs correction. Therefore, we conclude that the circuit court did not
abuse its discretion in denying the Rule 35(a) motion for correction of sentence. 6

        For the foregoing reasons, we affirm the circuit court’s October 1, 2019, order denying
petitioner’s motion for correction of sentence.

                                                                                            Affirmed.




       5
          Even if petitioner had argued that the June 21, 2019, resentencing order set forth a
provision inconsistent with the plea agreement, we have previously found that it is improper to
challenge the legality of the underlying plea in a Rule 35(a) motion as such an argument does not
come “within the meaning of the rule.” State v. Stephens, No. 15-0291, 2016 WL 765746, at *2
(W. Va. February 26, 2016) (memorandum decision). Similarly, “Rule 35(b) is not a mechanism
by which defendants may challenge their convictions and/or the validity of their sentencing.” Syl.
Pt. 2, State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016).
       6
         If petitioner believes that his PED has been miscalculated, his inmate time sheet advises
that he write to the West Virginia Parole Board regarding that issue.
                                                  4
ISSUED: November 4, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              5